        Case 1:19-cv-07993-GBD Document 152 Filed 10/30/19 Page 1 of 3



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 MAKE THE ROAD NEW YORK, et al.,

                              Plaintiffs,

               v.                                    No. 19-cv-07993 (GBD)

 KEN CUCCINELLI, et al.,

                              Defendants.



                                      NOTICE OF APPEAL

       Pursuant to F.R.A.P. 3(a), all Defendants hereby appeal, to the U.S. Court of Appeals for

the Second Circuit, the Court’s October 11, 2019 Order issuing a preliminary injunction against

and stay of enforcement of the Department of Homeland Security’s final rule, Inadmissibility on

Public Charge Grounds, 84 Fed. Reg. 41292 (Aug. 14, 2019) (to be codified at 8 C.F.R. pt. 103,

212-14, 245, 248). See Order Granting Plaintiffs’ Motion for a Preliminary Injunction, 19-cv-

7993, ECF No. 146 (S.D.N.Y. Oct. 11, 2019); Memorandum Decision and Order, 19-cv-7993,

ECF No. 147 (S.D.N.Y. Oct. 11, 2019).



Dated: October 30, 2019                          Respectfully submitted,

 GEOFFREY S. BERMAN                             JOSEPH H. HUNT
 United States Attorney                         Assistant Attorney General

                                                ALEXANDER K. HAAS
                                                Director, Federal Programs Branch

                                                /s/ Joshua M. Kolsky                   _
                                                ERIC J. SOSKIN
                                                Senior Trial Counsel
                                                KERI L. BERMAN
                                                KUNTAL V. CHOLERA
                                                JOSHUA M. KOLSKY, DC Bar No. 993430
                                                U.S. Dept. of Justice, Civil Division,
Case 1:19-cv-07993-GBD Document 152 Filed 10/30/19 Page 2 of 3



                                  Federal Programs Branch
                                  1100 L Street, N.W., Rm. 12002
                                  Washington, DC 20001
                                  Phone: (202) 305-7664
                                  Fax: (202) 616-8470
                                  Email: joshua.kolsky@usdoj.gov

                                  Counsel for Defendants




                              2
         Case 1:19-cv-07993-GBD Document 152 Filed 10/30/19 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 30, 2019, I electronically filed a copy of the foregoing.

Notice of this filing will be sent via email to all parties by operation of the Court’s electronic

filing system. Parties may access this filing through the Court’s CM/ECF System.
                                                    /s/ Joshua M. Kolsky
                                                    JOSHUA M. KOLSKY
